In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 21-1965
THE WORD SEED CHURCH and
CIVIL LIBERTIES FOR URBAN BELIEVERS,
                                                  Plaintiffs-Appellants,

                                   v.

VILLAGE OF HOMEWOOD,
                                                   Defendant-Appellee.
                       ____________________

          Appeal from the United States District Court for the
             Northern District of Illinois, Eastern Division.
         No. 1:20-cv-04976 — Sharon Johnson Coleman, Judge.
                       ____________________

    ARGUED DECEMBER 3, 2021 — DECIDED AUGUST 4, 2022
                ____________________

    Before ROVNER, HAMILTON, and JACKSON-AKIWUMI, Cir-
cuit Judges.
   JACKSON-AKIWUMI, Circuit Judge. The Word Seed Church
and an organization to which it belongs, Civil Liberties for
Urban Believers 1, sued the Village of Homewood, Illinois,

1 We refer to the Word Seed Church and Civil Liberties for Urban Believers

collectively as “Word Seed.”
2                                                  No. 21-1965

alleging violations of the Religious Land Use and Institution-
alized Persons Act (RLUIPA) and the Fourteenth Amend-
ment’s Equal Protection Clause. The district court dismissed
the suit for lack of standing, and Word Seed subsequently
ﬁled two motions to reconsider—the second of which is the
subject of this appeal. In the second motion, which the district
court considered under Rule 60(b) of the Federal Rules of
Civil Procedure, Word Seed raised for the ﬁrst time an argu-
ment that could have been raised before the district court en-
tered judgment dismissing the case. The district court there-
fore denied the motion. Because Word Seed fails to show ex-
ceptional circumstances warrant relief from the denial of that
motion, we aﬃrm.
    Word Seed is a seven-member congregation that currently
operates from the home of their pastor. In 2020, Word Seed
sought to purchase property for worship services in Home-
wood, but the village’s zoning ordinance required Word Seed
to obtain a special use permit. Word Seed sued Homewood
alleging that the special use permit requirement violated
RLUIPA’s provisions on equal terms, unreasonable limita-
tions, and substantial burdens, and the Fourteenth Amend-
ment’s Equal Protection Clause. The district court, concluding
that Word Seed did not suﬀer an injury because they did not
apply for a special use permit, dismissed the suit for lack of
standing.
   Word Seed subsequently ﬁled two motions to reconsider.
The ﬁrst motion to reconsider was ﬁled within 28 days after
judgment, so the district court properly considered it under
Rule 59(e). See FED. R. CIV. P. 59(e). In the ﬁrst motion, Word
Seed alerted the district court to two cases issued after the
court’s order dismissing the suit; Word Seed argued that
No. 21-1965                                                          3

those cases established Word Seed’s standing to sue Home-
wood. The district court disagreed and denied the motion.
     Instead of ﬁling an appeal of the court’s denial of their
Rule 59(e) motion—which would have tolled the 30-day time
limit to ﬁle an appeal of the judgment, see FED. R. APP. P.
4(a)(4)(A); Banks v. Chicago Bd. of Educ., 750 F.3d 663, 666 (7th
Cir. 2014)—Word Seed ﬁled a second motion to reconsider.
Because the motion to reconsider was ﬁled more than 28 days
after judgment, the district court properly considered the mo-
tion under Rule 60(b). See Banks, 750 F.3d at 666 (determina-
tion of whether a motion to reconsider is construed under
Rule 59(e) or 60(b) depends on when the plaintiﬀ ﬁles the mo-
tion); see also FED. R. CIV. P. 59(e); FED. R. CIV. P. 60(c)(1). In the
second motion, Word Seed argued for the ﬁrst time that they
would suﬀer a future injury and pointed the court to a parallel
litigation in which they were able to withstand dismissal
based on this argument. The district court noted that motions
to reconsider do not allow parties to advance arguments that
could have been presented before the court enters judgment,
and denied the motion.
   Word Seed then appealed the underlying judgment and
the orders denying their two post-judgment motions. After
we inquired about the scope of our court’s jurisdiction (given
that the time to appeal the underlying judgment and ﬁrst
post-judgment motion had expired), Word Seed clariﬁed that
they are appealing only the denial of their Rule 60(b) motion.
Despite this concession, Word Seed goes to great lengths to
argue standing and issues related to the underlying judg-
ment. To preserve arguments on appeal related to the original
judgment, Word Seed needed to ﬁle a notice of appeal within
30 days after judgment or the denial of their Rule 59(e)
4                                                     No. 21-1965

motion. See, e.g., Banks, 750 F.3d at 667; FED. R. APP. P.
4(a)(4)(A). Word Seed did not do that. We therefore do not ad-
dress the underlying merits of the case. See Gleason v. Jansen,
888 F. 3d 847, 852–53 (7th Cir. 2018). Our jurisdiction is limited
to whether the district court abused its discretion in denying
Word Seed’s Rule 60(b) motion. See In re Cook Med., Inc., 27
F.4th 539, 542 (7th Cir. 2022) (“[w]e review a district court’s
denial of a Rule 60(b) motion under ‘an “extremely deferen-
tial” abuse of discretion standard’”) (citation omitted).
    Under Rule 60(b), a court may set aside a judgment for six
reasons, including as pertinent here, “any other reason that
justiﬁes relief.” FED. R. CIV. P. 60(b)(6). Relief under Rule 60(b)
is an extraordinary remedy reserved for extraordinary cir-
cumstances. See Gonzalez v. Crosby, 545 U.S. 524, 535 (2005);
Eskridge v. Cook Cnty., 577 F.3d 806, 809 (7th Cir. 2009).
    Word Seed contends that although they failed to argue fu-
ture injury before judgment was entered in this case, the fact
that they withstood dismissal in a parallel litigation—a suit
involving a diﬀerent village and pending before a diﬀerent
district judge in the same federal district—is an extraordinary
circumstance that warrants relief. We disagree. As the district
court noted, it is well-settled that a motion to reconsider is not
the proper vehicle to raise new arguments that could and
should have been raised prior to judgment. See Provident Sav.
Bank v. Popovich, 71 F.3d 696, 700 (7th Cir. 1995); see also Bar-
rington Music Prod., Inc. v. Music & Arts Ctr., 924 F.3d 966, 968
(7th Cir. 2019). Word Seed attempts to overcome this well-set-
tled principle by arguing that their successful litigation in a
parallel suit constitutes “a signiﬁcant change in the law.” But
a decision by another district judge is not controlling prece-
dent, and therefore cannot constitute a signiﬁcant change in
No. 21-1965                                                    5

the law. Disagreement among judges within the same district
is neither uncommon nor extraordinary. Even if litigation in a
parallel suit could constitute a signiﬁcant change in law, a lit-
igant can rarely obtain relief under Rule 60(b) simply because
later authority shows that one of the judgments may have
been incorrect. Gonzalez, 545 U.S. at 535-36; Hill v. Rios, 722
F.3d 937, 938 (7th Cir. 2013); see also Dolin v. GlaxoSmithKline,
LLC, 951 F.3d 882, 891 (7th Cir. 2020) (citation omitted)
(“‘[i]ntervening developments in the law by themselves rarely
constitute the extraordinary circumstances required for relief
under Rule 60(b)(6)’”). The proper method for resolving dif-
ferent judges’ answers about controlling legal rules and prin-
ciples is through timely appeals. Because Word Seed failed to
show any extraordinary circumstances in this case, the district
court did not abuse its discretion in denying their Rule 60(b)
motion.


                                                    AFFIRMED